MEMORANDUM **
Juan Samaniego-Abril appeals his guilty plea conviction and 77-month sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83,109 S.Ct. 346,102 L.Ed.2d 300 (1988), indicates that Samaniego-Abril knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.